783 F.2d 105
41 Fair Empl.Prac.Cas.  1104,40 Empl. Prac. Dec. P 36,142, 30 Ed. Law Rep. 45
Elmer BRITTON, et al., Plaintiffs-Appellants,v.SOUTH BEND COMMUNITY SCHOOL CORPORATION, et al., Defendants-Appellees.
No. 84-2841.
United States Court of Appeals,Seventh Circuit.
Feb. 12, 1986.

Before CUMMINGS, Chief Judge, and BAUER, WOOD, CUDAHY, POSNER, COFFEY, FLAUM and EASTERBROOK, Circuit Judges.

ORDER

1
On consideration of the petition for rehearing and suggestion for rehearing en banc filed by counsel for the plaintiffs-appellants in the above-entitled cause, and the response therein filed by counsel for the defendants-appellees, a vote of the active members of the court having been requested, and a majority* of the judges in regular active service having voted to rehear this case en banc,


2
IT IS HEREBY ORDERED that the aforesaid petition for rehearing and suggestion for rehearing en banc be, and the same is, GRANTED.


3
IT IS FURTHER ORDERED that the panel opinion and judgment entered October 21, 1985 are hereby VACATED, and that this case will be reheard en banc at the convenience of the Court.



*
 The Honorable Kenneth F. Ripple, an active member of the Court did not participate in consideration of the petition for rehearing en banc
The Honorable Thomas E. Fairchild was a member of the original panel, but he did not participate in the vote on suggestion for rehearing en banc.